REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim as a whole is not obvious over the closest prior art, such as Freiberger et al. ("Multi-Channel Noise/Echo Reduction in PulseAudio on Embedded Linux", Proceedings of the Linux Audio Conference 2013, May 9, 2013, 8 pgs.) (from IDS dated July 15th, 2020), Krause et al. (US 2016/0085348 A1), Lashkari (US 10013995 B1), and Mortensen et al. (US 20160196817 A1).  None of the closest prior art expressly teaches or reasonably suggests, “merge the reference signal with the measured signal to provide a combined system input to a hardware layer of the SoC device prior or the combined system input being received at a plurality of software layers of the Linux system to prevent temporal misalignment between the reference signal and the measured signal caused plurality of software layers of the Linux system“, in combination with the rest of the limitations of the claim, in a manner as claimed.
Independent claims 11 and 20 are allowed for the same reasons as claim 1.
Dependent claims 2-10 and 12-19 are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654 

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654